NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KRISTOPHER HADDOCK,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2060
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



SILBERMAN, Judge.

             In this Anders1 appeal, we affirm Kristopher Haddock's convictions and

sentences but remand for the trial court to correct the sentencing documents. See In re

Anders Briefs, 581 So. 2d 149, 152 (Fla. 1991); Mobley v. State, 968 So. 2d 632, 632



             1Anders   v. California, 386 U.S. 738 (1967).
(Fla. 2d DCA 2007). The trial court had granted Haddock's motion to correct sentencing

error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), but no corrections

have been made. Therefore, we remand for the trial court to correct the costs by

removing the cost imposed pursuant to section 938.10, Florida Statutes (2016), and to

reduce the cost imposed pursuant to section 938.085 from $453 to $302. In addition,

the trial court shall correct the judgment and sentence to change the description of

count one from "Kidnap-False Imprisonment Adult" to "False Imprisonment Adult." The

trial court shall also correct the probation order to reflect these changes.

              Our affirmance is without prejudice to Haddock's right to file a timely,

facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal

Procedure 3.850.

              Affirmed and remanded.


CASANUEVA and MORRIS, JJ., Concur.




                                            -2-